551-15
                                 ELECTRONIC RECORD




COA # 14-14-00150-CR                    OFFENSE: Poss With Intent to Deliver a Controlled Substance


STYLE: Jason B Jackson v The State of Texas     COUNTY: Harris


COA DISPOSITION: Affirmed                           TRIAL COURT: 176th District Court


DATE: April 16, 2015   Publish: No                  TC CASE #:1333636




                                IN THE COURT OF CRIMINAL APPEALS




STYLE: Jason B Jackson v The State of Texas


CCA#


                                     Petition       CCA Disposition:     «T7-/f
FOR DISCRETIONARY REVIEW IN C( ZAIS:                DATE:

                                                    JUDGE:

DATE:      Ol/ti/j&tr                               SIGNED:                      PC:

JUDGE:       fJ\ il4AA^^                            PUBLISH:                     DNP:




                                                                                        MOTION FOR


                                                            FOR REHEAR INGINCCAIS:


                                                         JUDGE:


                                                                                ELECTRONIC RECORD